Citation Nr: 1602758	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2015, the Board denied the claim.  Thereafter, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In the JMR, the parties agreed that the Board's decision failed to ensure that the RO had fully satisfied its duty to assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In an Order, the Court vacated the January 2015 decision and remanded the claim to the Board for further development.  The Board will now remand the claim to the RO pursuant to the Court's Order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To solicit the Veteran's employment records from his former employer and to provide a medical examination.

In the Joint Motion, the parties pointed to M21-1, Part IV, Subpart ii, Chapter 2, Section F instructing VA to "request VA Form(s) 21-4192 for the Veteran's last year of employment even if the Veteran has not worked for five years or more."  In his claim for entitlement to TDIU, the Veteran indicated he last worked in 2005 for American Airlines.  The record does not indicate that employment records from this former employer were sought.  As such, remand is warranted.

In addition, the parties to the JMR agreed that the November 2013 VA examination was inadequate for rating purposes.  The parties pointed to the examiner's comment that the Veteran's service-connected residuals of cold injuries affected his daily activities while also stating he was able to perform all activities of daily living.  In addition, the examiner indicated that most of the Veteran's symptomatology occurred on account of osteoarthritis or diabetes mellitus, even without cold injuries, but did not differentiate which signs or symptoms were attributable to the nonservice-connected disabilities of osteoarthritis and diabetes mellitus and which were attributable to the service-connected cold injury residuals.  As such, the parties to the JMR argued the examination was inadequate and the claim should be remanded.

Since March 2011, the Veteran's service-connected disabilities are as follows: residuals, cold weather injury, left lower extremity (30 percent disabling), residuals, cold weather injury, right lower extremity (30 percent disabling), residuals, cold weather injury, right upper extremity (30 percent disabling), cold weather injury, left upper extremity (30 percent disabling) and chronic soft tissue strain of the left ankle (20 percent disabling).  The Veteran's combined disability rating is 90 percent, to include the bilateral factor.  As such, the Veteran meets the schedular criteria for a TDIU.  

TDIU will be granted "when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." 38 C.F.R. § 4.16; 38 C.F.R. § 3.340 (2015).  As set forth in Pederson v. McDonald, 27 Vet. App. 276 (2015), "when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training and work history."  Id. In this case, that would include a high school education and the Veteran's 20-plus years as an airline mechanic.

In light of the Joint Motion and the Court's Order, the Board will remand the claim to attempt to obtain records from the Veteran's former employer and to schedule the Veteran for an examination to determine the combined impact of his service-connected disabilities on his employability.

Prior to scheduling the examination, all outstanding VA treatment records dated from March 2011, the date of the Veteran's claim for entitlement to a TDIU, to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a request for Employment Information, VA Form 21-4192, to the Veteran's former employer, American Airlines, as shown on the March 2011 application for TDIU. If additional information is required, contact the Veteran for the required information such as an address. The Veteran should be notified of any negative response and given an appropriate amount of time to respond.   Any response received should be associated with the claims file.

2. Obtain all outstanding VA treatment records dated from March 2011 to the present.
 
3.  Schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.  These disabilities include residuals of cold injuries to the bilateral upper and lower extremities and a chronic soft tissue strain of the left ankle.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it..

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities (for example osteoarthritis and/or diabetes mellitus), the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following the above development, the RO should readjudicate the claim. If the benefit sought is not granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




